—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of a judgment of the Supreme Court, Nassau County (Murphy, J.), dated December 24, 1992, as, upon a jury verdict in favor of the defendant, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
At the close of all the evidence, the plaintiffs moved for judgment as a matter of law on the ground that the defendant was not entitled to the exemption under Labor Law § 241 for owners of one-family dwellings who do not direct or control the work. The court properly denied the motion, as the evidence did not establish, as a matter of law, that the defendant directed or controlled the work (see, Jacobsen v Grossman, 206 AD2d 405; Spinillo v Strober Long Is. Bldg. Material Ctrs., 192 AD2d 515; Rimoldi v Schanzer, 147 AD2d 541; Schwartz v Foley, 142 AD2d 635).
Further, the court did not err in instructing the jury that *396the defendant did not have to hire a general contractor in order to avoid liability (see, Schwartz v Foley, supra). Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.